— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (McMahon, J.), rendered April 24, 1985, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Criminal Term properly refused to admit into evidence the out-of-court statement made by a nonparty witness who was unavailable for trial, having asserted his constitutional privilege against self-incrimination. The subject statement constituted hearsay which was not against the declarant’s penal interest, nor did the surrounding circumstances contain any indicia of reliability. As such, the statement was not admissible pursuant to an exception to the hearsay rule (see, People v Shortridge, 65 NY2d 309; People v Maerling, 46 NY2d 289). Accordingly, the judgment is affirmed. Weinstein, J. P., Niehoff, Lawrence and Kooper, JJ., concur.